Citation Nr: 1106196	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-07 861	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, 
to include the question of whether a September 2005 rating 
decision denying service connection for bilateral hearing loss 
became final.

2.  Entitlement to service connection for hypertension, including 
as secondary to Agent Orange exposure.  

3.  Entitlement to a compensable evaluation for status post 
fungal infection to the feet and hands bilaterally.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to July 1969.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of September 2008 and July 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

In September 2005, the RO denied the Veteran's claim for service 
connection for bilateral hearing loss on the basis that he had 
failed to report for a necessary VA examination and the evidence 
did not show that hearing loss was incurred in service.  

In a statement of the case issued in February 2009, the RO found 
that new and material evidence had been received to reopen the 
claim for service connection for hearing loss.  Regardless of the 
RO's actions, the Board must make an independent review of the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claims for service connection for hearing loss and 
hypertension and for an initial compensable rating for post 
fungal infection of the feet and hands are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.; and are 
discussed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  In September 2005, the RO issued a decision denying 
entitlement to bilateral hearing loss on the basis of the 
Veteran's failure to report for a scheduled VA examination, a 
notice of disagreement was not received within one year of the 
Veteran's notification of that decision.

2.  In March 2006 the Veteran reported that he was willing to 
report for a VA examination; his statement constitutes new 
evidence on an element of the claim that was previously found to 
be lacking and raises a reasonable possibility of substantiating 
the claim; and the evidence is new and material.


CONCLUSION OF LAW

New and material evidence was received within one year of the 
September 2005 rating decision that denied entitlement to service 
connection for bilateral hearing loss and the decision is not 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In view of the Board's favorable decision further VCAA notice or 
assistance is not required to substantiate the element of the 
appeal decided here.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice 
and duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Generally, an RO decision becomes final if a notice of 
disagreement is not received within one year of that decision. 38 
U.S.C.A. § 7105(d)(3).   

Under the provisions of 38 C.F.R. § 3.156(b) (2010); however, new 
and material evidence received during the appeal period after a 
decision will serve to preclude that decision from becoming final 
unless the decision is reconsidered.  Young v. Shinseki, 22 Vet. 
App. 461, 466 (2009).  

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

The Court has held that the phrase "reasonably possibility of 
substantiating the claim" is equivalent to evidence that would 
trigger VA's duty to provide an examination.  Shade v. Shinseki, 
24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002).  
In this case the RO had determined at the time of its September 
2005 decision that the evidence triggered VA's duty to provide an 
examination in connection with the hearing loss claim.  The claim 
was denied when the Veteran failed, without any reported good 
cause, to appear for an examination.  See 38 C.F.R. § 3.655(b) 
(2010).  

The Veteran's March 2006 statement that he would be willing to 
report for an examination (presumed credible for purposes of new 
and material evidence) furnished an element that was missing at 
the time of the prior denial.  The RO had essentially told the 
Veteran in its September 2005 decision that it would provide an 
examination if he expressed a willingness to report.  His 
expression of willingness to report triggered VA's duty to 
provide an examination and raised a reasonable possibility of 
substantiating the claim.

Because new and material evidence was received during the appeal 
period and the claim was not readjudicated prior to the instant 
appeal, the September 2005 decision did not become final.  


ORDER

The September 2005 rating decision denying service connection for 
bilateral hearing loss did not become final, and to this extent 
the appeal is allowed.


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when an examination or opinion is necessary to 
make a decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability and indicates 
that the disability may be associated with the claimant's 
service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must 
be sufficient and, depending on the nature thereof, may include 
an assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

During the course of the appeal, the RO afforded the Veteran a VA 
examination in support of his claim for service connection for 
hearing loss, but the report of that examination is inadequate to 
decide the claim.  The examiner acknowledged the Veteran's report 
of in-service noise exposure secondary to his work running the 
ordinance depot and proximity to mortars and gunfire, including 
Howitzers, and denial of occupational and recreational noise 
exposure and then ruled out a relationship between the Veteran's 
bilateral hearing loss and active service.  She did so on the 
basis that the Veteran had normal hearing on separation.  She did 
not provide rationale for her opinion (instead noting that she 
based it on her clinical experience and expertise as a licensed 
audiologist), did not refer to the private audiological report of 
record, which notes that the Veteran has typical acoustic trauma 
hearing, and did not address whether, as alleged, the Veteran's 
hearing loss developed secondary to the alleged in-service noise 
exposure.  Another examination is thus necessary so that an 
examiner can provide a more comprehensive opinion.  

The RO did not afford the Veteran a VA examination in support of 
his claim for service connection for hypertension, including as 
secondary to Agent Orange, but given an internet article the 
Veteran submitted in support of this claim, such an examination 
is also necessary.  This article, which discusses the possibility 
that exposure to Agent Orange may boost Vietnam veterans risk of 
hypertension, constitutes a suggested nexus between the Veteran's 
hypertension and presumed exposure to Agent Orange.   

Also needed is an examination of the Veteran's service-connected 
skin disorders of the bilateral hands and feet.  During the 
course of this appeal, the RO afforded the Veteran an examination 
in support of this claim, but the report of this examination is 
inadequate to decide it.  Therein, the examiner discussed the 
Veteran's feet only and provided the following findings: "90% 
affected of exposed area" and "2-4% at this time. % affected of 
entire body."  The examiner also found that, during flare-ups, 
the itching and pain associated with the skin condition prevented 
[the Veteran] from gainful employment, but did not provide 
rationale for this opinion.  

According to emails sent subsequent to the examination, the RO 
expressed confusion and sought clarification regarding the 
meaning of the examiner's findings.  The examiner responded by 
clarifying that the condition affected 90 percent of the 
Veteran's foot and 0% of exposed area.  He did not address the 
Veteran's hands, which represent an exposed area and, considered 
in conjunction with the feet, might result in a larger affected 
area, either exposed or in relation to total body.    

This case is therefore REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
audiological examination in support of his 
claim for service connection for bilateral 
hearing loss.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and request him to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
describe symptoms experienced during 
service and thereafter and that any medical 
opinion provided should contemplate all 
reported symptoms.  Also advise the 
examiner to perform all indicated studies 
necessary to support his opinion.  Ask the 
examiner to then:
 
a) record in detail the Veteran's 
reported history of in-service 
noise exposure and post-service 
occupational and recreational noise 
exposure;  

b) also record the Veteran's 
reported history of hearing 
difficulties, including when they 
initially manifested; 

c) based on all of the evidence of 
record, including the Veteran's 
reported history, offer an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or greater) that the 
Veteran's bilateral hearing loss is 
related to his active service, 
including the alleged noise 
exposure;  

d) in so doing, specifically 
comment on the significance of the 
private audiological report of 
record, which indicates that the 
Veteran has typical acoustic trauma 
hearing; 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions expressed; and

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and indicate whether there 
is additional evidence that would 
aid in providing such an opinion.

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
hypertension.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and request him to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
describe symptoms experienced during 
service and thereafter and that any medical 
opinion provided should contemplate all 
reported symptoms.  Also advise the 
examiner to perform all indicated studies 
necessary to support his opinion.  Ask the 
examiner to then:
 
a) review and comment upon the 
internet article of record, which 
suggests that a relationship exists 
between hypertension and Agent 
Orange exposure;  

b) based on all of the evidence of 
record, including the article, 
offer an opinion as to whether it 
is at least as likely as not (50 
percent probability or greater) 
that the Veteran's hypertension is 
related to his active service, 
including his presumed exposure to 
Agent Orange;   

c) provide an opinion as to whether 
the Veteran has (or has had at any 
time during the appeal period) 
hypertension associated with 
ischemic heart disease.

d) provide a rationale, with 
specific references to the record, 
for the opinion expressed; and

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and indicate whether there 
is additional evidence that would 
aid in providing such an opinion.

3.  Arrange for the Veteran to undergo a VA 
skin examination in support of his claim 
for an increased evaluation for a skin 
disorder of the hands and feet.  Forward 
the claims file to the examiner for review 
of all pertinent documents therein and 
request him to confirm in his written 
report that he conducted such a review.  
Advise the examiner to perform all 
indicated studies necessary to support his 
opinion.  Ask the examiner to then:

a) describe the extent to which the 
Veteran has a skin disorder of his 
feet and hands, including the 
percentage of his entire body 
affected by the disorder and the 
percentage of exposed areas 
affected by the disorder; 

b) indicate whether the Veteran's 
skin disorder has necessitated 
topical therapy and/or systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs;  

c) indicate how frequently it has 
necessitated the latter type of 
therapy, intermittently or 
constantly, and for how many weeks 
during the last 12 months; 

d) discuss the extent to which the 
Veteran's skin disorder of the 
hands and feet affects his 
employability, including, if 
appropriate, markedly; 

e) provide detailed rationale, with 
specific references to the record, 
for each opinion expressed; and

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and indicate whether there 
is additional evidence that would 
aid in providing such an opinion.

4.  Review the examination reports to 
insure that they contain all requested 
information.

5.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).
These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


